GlakksoN, J.
Tbe record contains 236 pages. It took a week to try tbe case and seven counsel for tbe State and defendant argued tbe case to tbe jury. In so important a case, involving life and death, we bave set forth tbe evidence at length. Tbe evidence was direct, tbe testimony of Milton Wood and circumstantial evidence was sufficient to be submitted to tbe jury. Our province is alone to determine — “Tbe Supreme Court shall bave jurisdiction to review, upon appeal, any decision of tbe courts below, upon any matter of law or legal inference,” etc. Art. IY, sec. 8, Const, of N. C.
In S. v. Lawrence, 196 N. C., at p. 564, it is written: “ ‘An exception to a motion to dismiss in a criminal action taken after tbe close of tbe State’s evidence, and renewed by defendant after tbe introduction of bis own evidence, does not confine tbe appeal to tbe State’s evidence alone, and a conviction will be sustained under tbe second exception if there is any evidence on tbe whole record of tbe defendant’s guilt.’ S. v. Earp, ante, at p. 166. See S. v. Carlson, 171 N. C., 818; S. v. Sigmon, 190 N. C., 684. Tbe evidence favorable alone to tbe State is considered— defendant’s evidence is discarded. S. v. Utley, 126 N. C., 997. Tbe competency, admissibility and sufficiency of evidence is for tbe court to determine, tbe weight, effect and credibility is for tbe jury. S. v. Utley, supra; S. v. Blackwelder, 182 N. C., 899.”
Tbe first contention of defendant is in regard to tbe admission of certain evidence, over defendant’s objection, of tbe testimony of several witnesses concerning statements which tbe defendant is alleged to bave made shortly prior to tbe date of tbe alleged homicide, and none of which it is contended were in anywise directed toward tbe deceased, James C. Causey. This evidence was offered by tbe State for tbe purpose of showing motive, malice, premeditation and deliberation.
“It is never indispensable to a conviction that a motive for tbe commission of tbe crime should appear. But when tbe State, as in this case, has to rely upon circumstantial evidence to establish tbe guilt of tbe defendant, it is not only competent, but often very important, in strengthening tbe evidence for tbe prosecution, to show a motive for committing tbe crime.” S. v. Green, 92 N. C., at p. 782; S. v. Stratford, 149 N. C., 483; S. v. Wilkins, 158 N. C., 603; S. v. Lawrence, 196 N. C., at p. 565.
It is true that tbe threats were not in so many words made by defendant Casey against tbe dead man Causey, but circumstantial. What is tbe setting? Tbe defendant Casey was hauling some hogshead stave-*204timber, shortly before the homicide, off the land of one John H. Sutton. The company, Atlas Plywood Corporation, contended the land the timber was hauled off of belonged to it and not Sutton. Some four weeks before 3 July, the day Causey and the car were burned, Casey sold some of the timber to the Goldsboro Lumber Company at Dover, N. C., amounting to some $28.75. The Atlas Plywood Corporation stopped payment. This embarrassed Casey in paying those working for him. On the day of the alleged homicide he was trying to get the money from the Golds-boro Lumber Company, claiming a bond had been executed for the timber. About 1 June, after the Goldsboro Lumber Company stopped payment on account of notice given it by the Atlas Plywood Corporation, claiming the timber belonged to it, defendant Casey saw one Graham, manager of the company, and he refused to permit Casey to be paid, and Casey said “I am going to have my money, somebody is going to pay me.” Casey was told at the time that Causey had charge of the logging operations. In June Casey was hauling a load to Dover in a truck from Sutton’s place, a car was standing at the bridge, the man was driving a large car and got out of the car and asked if he was Mr. Casey and where he was getting his timber from. Casey told him from Mr. John H. Sutton’s. The car was from Goldsboro and he showed Casey a map. “Don’t get any more timber out of that- piece of woods down there and do not cut any more out of there.” Casey then moved over to the Tilgham tract of land. “That night we came to town, he paid us but not all.” Casey’s talk was that “This man owed him this money at Goldsboro where he went to see, and the way he talked said the G — •— d-- son of a bitch, he was going down there, said wherever he met this G- d-- son of a bitch, he was going down with him.” Several witnesses testified shortly before 3 July that he said substantially. “That he would rather be laying flat of his back in the sunshine with his toes bound together than for anybody to beat him out of his labor.” Another witness testified that Casey said “Damn •if he did not aim to have it on some terms.”
Taking all the statements, we think it was some evidence to go to the jury. These vivid expressions indicated that defendant was harboring a grudge against those who had stopped payment of the $28.75 worth of timber gotten from the John H. Sutton place and also stopping him from hauling any more.
Henry Vest, who lived about a mile and a half from where the car was burned, saw Causey on 3 July driving a Hudson car about 11:30 o’clock, going in the direction of where the car was burned. He saw smoke in the direction about 12 :00 o’clock of where the car was burned. “Vhen I saw the car it had the appearance of having been backed *205off of the woods path, just a cut short and backed off in the woods to the best of my recollection about 8 feet or 10 feet from the path. The car was badly burned up. Yes, I noticed that a right good little area had been burned over there; I would say a half acre or possibly more. When I saw the car I noticed that the right hood of the engine was raised and the gas line to the carburetor was disconnected. The right-hand hood over the engine, the side the carburetor was on was open.
James C. Causey, on Thursday, 3 July, passed Decatur Nobles’ house driving a Hudson coach, between 11:00 and 11:30, going towards Oak Bridge, the scene of the place where he and the car were found burned. About half hour after Causey passed in the car Nobles saw the smoke about 12:00 o’clock. Jerry'Sutton saw Causey driving the Hudson coach, the same car he had been driving since he had been coming down there. This was about 11:20 or 11:30 when Causey passed.
The testimony of numerous witnesses was to the effect that the defendant Casey had a grudge and had made threats against the man in the Atlas Plywood Corporation who was responsible for stopping the Goldsboro Lumber Company at Dover, N. C., from paying him the $28.75 and stopping him from getting any more timber off the Sutton place. Graham had told Casey that Causey had charge of the logging operations. What happened is now told by Milton Wood: “I got up with defendant Casey at Sam Smith’s house. . . . After he turned off on this road he drove down a mile or more down to a little by road, after a while he came to a little small piece of woods, and I asked him where he was going, and he said he was going down through the islands. After a little while he got to a railroad, and I looked up ahead of me just before we got to the railroad and saw this big car coming. Mr. Casey drove up to the foot of the railroad and stopped his truck and got on the ground and by that time, Mr. Causey in the car ahead of us had stopped his car. The railroad was between them and Mr. Causey could not pass this truck. Mr. Casey was already on the ground, and he walked around on the right-hand side of Mr. Causey’s car, and Mr. Causey and Mr. Casey had not said a word, and Mr. Casey reached in his pocket and got a black looking pistol from his pocket. I could not swear as to the pistol. (Shows witness pistol.) This looks like the pistol. I remember this little place here on the side of it. He had it about this close to my face (indicating). Mr. Casey took his pistol out and shot Mr. Causey twice and Mr. Causey’s head fell backwards, and after he was dead he (Casey) come back to the truck where I was and he told me if I told it he would kill me if I was the last one on God’s earth, and I told him I would not tell it, and he put his pistol back in his pocket and went back to the car and opened the car and got Mr. *206Causey around tbe shoulders and dragged him on the ground and got down kinder on his knees and searched all his pockets and pulled some money out of his right-hand pants pocket; I don’t know how much money he got; I saw money sticking out the edge of his hand, it was paper money. He pulled him out the right-hand side of the car. At that place it is little fine old dead looking grass along down where he pulled him out. It was right on the edge of the road, right at the edge of the car. After he pulled him out and searched him and got what he wanted off of him, he took him up in his arms and after two or three lunges he got him back in the car. He got him in the back seat, but what position he laid him in the back seat I could not see; he got in the car and backed it off in the woods and come back to the car and got a pint bottle and he goes back behind the car and then comes to the right-hand side of the car and raises the hood up, and when he gets up he has a pint bottle of gas and he opens the door of the car and poured over half of the gas on Mr. Causey and strikes a match to him and the fire blazes up and the rest of the gas he poured on the car and struck a match to that; and he came back to the car and got up in the truck and drove back down the road. . . . Later Casey came back, stopped and broke a little sweet gum bush and put out some fire around the car.”
These threats to show motive, malice, premeditation and deliberation, were admissible in evidence — the probative force was for the jury.
“A threat to' kill or injure someone, not definitely designated, is admissible in evidence, when other facts adduced give individuation to it so that as it is generally held, the jury may infer'that they were against deceased; but there is authority requiring it to appear to a reasonable certainty that defendant directed the threat against deceased, and holding, if the evidence leaves that matter in doubt, that the doubt must be resolved in defendant’s favor and the threat excluded,” etc. 30 C. J\, part sec. 417, at p. 190. Sec. 418: “Threats made by defendant against a class to which deceased belonged, and prima facie referable to deceased, although his name is not mentioned, are admissible against defendant. Thus threats against policemen, persons of a certain nationality, the members of the family, or any person visiting a certain woman, are admissible, where deceased was a member of the class referred to.” S. v. Wishon, 198 N. C., 762.
The second contention of defendant is in regard to the admission of certain evidence over defendant’s objection, offered by the State, concerning the condition of the pistol found by the officers at Bradley’s home, in Greene County, in the room in which the defendant Casey took a bath. We must get the setting again, and see how far Wood’s *207testimony is corroborated. Milton Wood testified tbat defendant Casey “Took Ms pistol out and shot Mr. Causey twice.” A fisherman bad beard two shots in the direction of the burned car, the time between 10 o’clock and 12 o’clock on 3 July. Now let us consider how far the testimony of Wood is corroborated by the evidence of others: (1) The two shots heard by the fisherman as above indicated. (2) The truck Casey was in stopped just before it got to the railroad, and the big car Causey was in stopped on the other side of the railroad. They could not pass each- other. Witnesses testified to the tracks of the two cars indicating this. Casey got out of the truck and walked around on the right-hand side of Causey’s car, reached in his pocket and got a black looking pistol from his pocket. Wood identified it: “I remember this little piece here on the side of it.” Casey had had the pistol close to Wood’s face. Casey shot Causey in the head twice and his head fell backward, and Casey then came to the truck and threatened Wood. Casey put the pistol back in his pocket. Wood described how Casey took Causey out of the car and put him back. Perhaps the mysterious pistol found near the burned car was Causey’s and fell out of his pocket when Casey took him out of the car and searched him and dragged him. Casey “got in the car and backed it off into the woods.” The tracks of the ear backed was shown on the ground and testified to by all the witnesses, thus corroborating Wood. (3) Casey got a pint bottle and then went behind Causey’s car and then went “to the right-hand side of the car and raised the hood up” gets “a pint bottle of gas,” which he poured one-half on Causey and the rest on the car, strikes a match and sets it afire. The testimony of Jasper Tyree and other witnesses was to the effect that the right-hand side of the hood of the car was raised and the pipe that goes from the vacuum tank to the carburetor was disconnected and a pair of pliers were on the running board. (4) Casey leaves the scene of the burning car, but comes back to the burning car “stopped and broke a little sweet gum bush and put out some fire around the car.” Decatur Nobles testified: He was present the morning of 4 July at the burned car. “I saw some bushes right side of the car; it looked like it had been beaten out with a brush or something of that sort.” Other witnesses testified to the same effect. No doubt the testimony of witnesses as to the time Casey was seen can be reconciled as he was at the car twice. Casey himself told numerous witnesses and Jasper Tyree, the morning of 4 July, when they were at the car “I was at this car yesterday right around 12 o’clock.” (5) One Turner picked up a key in the path, sort of in front of the car where Casey had not been that morning. Casey walked ,up and said it was his key. Casey said it was his truck key and he had dropped it out of his pocket that had a hole in it. Jasper Tyree asked Casey to let him ride in the truck with him when *208Casey was leaving the morning of 4 July. Tyree testified that he did not use the key that was found to start his truck. “The key was in the switch when he got to the truck. He did not take the key out of his pocket after he left the scene of the fire that day.” Tyree rode back to his filling station with him. Tyree testified “Mr. Casey was in a nervous condition; he was not a normal man; he was nervous and trembling.”
Casey was boarding at Mrs. Beddard’s; stayed there the night of 2 July, and on the morning of 3 July she fixed breakfast-for him. She expected him back and fixed dinner for him, but he did not come for it. Nor did he spend the night of 3 July there. He went to the Bradley’s and ate there. Wood testified that Casey “did not get a drop of blood on him except a little spot on one of his sleeves.” Wood and Casey, according to Wood’s testimony, after the second trip to the burning car, went down the Greenville Highway and turned off to the left and went five or six miles to the Bradley home, where Casey had his washing done. Casey went in the room, took a bath and when he came out “he had on a clean shirt.” Casey told Evans he lived at the Bradley’s. Evans testified, and his testimony was corroborated by others: “I later went to the Bradley home. I think it was on the 9th or 11th of July; I am not positive which day. I found this pistol that has been shown here in court at the Bradley home (shows witness pistol). This is the pistol I got at the Bradley home. When I found the pist.ol two chambers of the pistol had been freshly fired. There were some loaded cartridges in the pistol. Two of the chambers had been recently fired, fresh powder burns (witness indicates by use of pistol the freshly fired chambers). I took a piece of paper, in the presence of Mr. Garner, the coroner, and run through the barrel and it showed fresh powder, damp, showing that it had been freshly fired.”
We think this evidence in regard to the pistol a circumstance with the other evidence, as above set forth, to go to' the jury — the probative force was for them to determine.
We think there is nothing in the third contention. There was sufficient evidence on the part of the State to justify the jury in finding that the deceased came to his death as a result of the wounds inflicted by the accused.
The fourth contention is in regard to the failure of the court below to submit to the consideration of the jury the element of manslaughter. There is no evidence of manslaughter on this record. There are no facts on this record from the testimony of Wood or defendant Casey that would justify the court to submit to the jury the contention of defendant “that a fight ensued upon a chance meeting between the deceased and the accused, in which the accused lost his life.” The de*209fendant, wbo was a witness in bis own bebalf, never made any such contention in his testimony; nor did Wood or any witness in the case. The pistol found could have dropped from Causey’s pocket when he was dragged out of the car and the “stamping” from defendant Casey handling a heavy man weighing some 168 pounds.
It is well settled that where the evidence is sufficient to justify a charge on the aspect of manslaughter, it is the duty of the court to give it, and if this is not done it will be held' for error.
“In S. v. Johnson, 161 N. C., 264, there was no error in the charge as given, and it was held, Associate, Justice Brown delivering the opinion: ‘That there was not a scintilla of evidence upon which a verdict of manslaughter could have been based.’ In S. v. Teachey, 138 N. C., 598, the same ruling was made: ‘That no element of manslaughter was presented.’ And on the facts in evidence the same position seems to be fully justified in S. v. Bowman, 152 N. C., 817. See S. v. Chavis, 80 N. C., 353.” S. v. Merrick, 171 N. C., at p. 794-5; S. v. Ashburn, 187 N. C., at p. 725; S. v. Hardee, 192 N. C., 533.
The fifth contention of defendant is in regard to the failure of the court to declare and define the law of alibi, and give the contentions of the defendant arising thereon from the evidence.
The defendant contends that from the entire charge there is not a place in it where the word “alibi” is used. This may be so> but the court gave in the charge the testimony of defendant and the material witness in reference to the time of day Casey claimed he was at the burning car on 3 July, and fully set forth this contention of defendant and his witnesses that he got on the scene after the car was burning and at an hour of the day when he could not have committed the crime. The court below fully charged in regard to reasonable doubt. We can see nothing that could prejudice the defendant by not calling it “alibi.” The jury in the charge were given all the evidence bearing on this aspect, and from the charge we see no- prejudicial error.
In S. v. Steadman, 200 N. C., 768, this Court said: “The court below fully set forth the facts and contentions in the charge as to the alibi set up by defendants. S. v. Melton, 187 N. C., 481.”
We can see no evidence that would class Milton Wood as an accomplice of the defendant Casey. No instruction was prayed for by defendant Casey on this aspect, but in this jurisdiction the unsupported evidence of an accomplice, if believed by the jury, is sufficient to- convict. See S. v. Ashburn, supra.
It seems that while this appeal was pending in this Court the defendant’s counsel made a motion for mistrial, because certain of the jurors were alleged to have been prejudiced, and for a new trial for newly discovered evidence, before Judge G. Y. Cowper. He refused both *210motions and put bis refusal distinctly on tbe ground tbat be did not bave jurisdiction to deal witb tbe motion. Tbe appeal bond bas been given in tbe instant case. Tbe effect of tbis was to stay all proceedings in tbe court below until tbe appeal bas been beard bere. C. S., 4654. Tbis is particularly true since tbe enactment of chapter 55, Public Laws 1925, tbe effect of tbat being to transfer tbe execution against tbe body of tbe defendant to tbe Supreme Court. Tbe whole record being in tbe Supreme Court, then, for all purposes, tbe motions made before Judge Cowper were coram non judice.
Tbis case presents a sad tragedy. Tbe evidence was to tbe effect tbat defendant Casey was obsessed — “nursing bis wrath to keep it warm”— witb a wrong be felt bad been done him by the Atlas Plywood Corporation, or by Causey working for tbe Atlas Plywood Corporation, representing tbe corporation in its logging operations in tbe woods, in stopping tbe payment of a timber bill of Casey’s — tbe timber claimed to bave come off tbe corporation’s land, and stopping tbe removal of any more timber off the land which was also claimed by Sutton. Tbe evidence is all to tbe effect tbat tbe defendant Casey, in cutting and selling tbe timber acted in good faith, as be cut it off land claimed by another. Unfortunately, Casey, driving a Chevrolet truck, meets Causey driving a Hudson coach in tbe forest. Tbe cars and actors in tbe tragedy face each other. Revenge was in tbe heart of defendant Casey, and instead of appealing to tbe law of bis land, be applied tbe law of tbe jungle. He shot and killed Causey, and, no doubt seeking payment for bis timber, pulled him out of bis car, took some money out of bis pocket, and then put bis body back in the car, put gasoline on bis body and tbe car and burned Causey and tbe car up. Tbe body of Causey was so burned tbat it could not be identified, but many of bis personal effects were found, among them was a band ring and tbe inscription on tbe inside was as follows: “M. W. C. to J. C. C., Deer. 27, 1900.” Tbat was tbe date of bis wedding. All these years be bad carried tbis memento. Tbe evidence all indicates tbat be was an industrious man of high character, and be left a widow and children. He bas suffered a horrible death for tbis unfortunate controversy. Casey bas been convicted by a jury of bis countrymen of murder in tbe first degree, which carries witb it tbe penalty of death. He also left children.
From a thorough examination of a long record, in law we can find
No error.